UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04632 The European Equity Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2015 ITEM 1. REPORT TO STOCKHOLDERS June 30, 2015 Semiannual Report to Shareholders The European Equity Fund, Inc. Ticker Symbol: EEA Contents 3 Letter to the Shareholders 8 Outlook Interview with the Portfolio Manager 9 Performance Summary 10 Schedule of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 20 Notes to Financial Statements 30 Report of Annual Meeting of Stockholders 31 Amended and Restated Bylaws 32 Additional Information 34 Privacy Notice The Fund seeks long-term capital appreciation primarily through investment in European equities. Investments in funds involve risks, including the loss of principal. The shares of most closed-end funds, including the Fund, are not continuously offered. Once issued, shares of closed-end funds are bought and sold in the open market. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the Fund's shares is determined by a number of factors, several of which are beyond the control of the Fund. Therefore, the Fund cannot predict whether its shares will trade at, below or above net asset value. This Fund is diversified and primarily focuses its investments in equity securities of issuers domiciled in countries that are members of the European Union, thereby increasing its vulnerability to developments in that region. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. The European Union, the United States and other countries have imposed sanctions on Russia as a result of the Russian military intervention in Ukraine. These sanctions have adversely affected Russian individuals, issuers and the Russian economy, and Russia, in turn, has imposed sanctions targeting Western individuals, businesses and products including food products. The various sanctions have adversely affected, and may continue to adversely affect, not only the Russian economy but also the economies of many countries in Europe. Potential developments in Ukraine, and the continuation of current sanctions or the imposition of additional sanctions may materially adversely affect the value of the Fund’s portfolio. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to the Shareholders (Unaudited) Dear Shareholder, For the six months ended June 30, 2015, the European Equity Fund's total return in U.S. dollars (USD) was 1.26% based on net asset value and 4.59% based on market price. During the same period, the total return of the Fund's benchmark, the MSCI Europe Index, was 3.82%.1 In euro terms, returns were 10.16% for the Fund and 12.75% for the benchmark.The Fund's discount to net asset value averaged 9.77% for the six months ended June 30, 2015, compared with 9.88% for the six months ended June 30, 2014. Monetary policy, economic growth, the Greek debt crisis and company earnings were among the factors moving equity markets during the first half of 2015. The year started with a powerful rally in European equity markets driven by the European Central Bank's (ECB's) launch of its quantitative easing program, the weak euro and improving Eurozone economic data.2,3 In January, the ECB decided to expand its asset purchase program and include government bonds, agencies and European institutional debt to a level of EUR 60 billion per month, starting in March. The intention is to continue at this pace until at least September 2016. The currency markets reacted with a significant further weakening of the euro in January and February. Two months later, the U.S. Federal Reserve Board (the Fed) contradicted investor expectations by not excluding the possibility of interest rate increases this year. This led to a strong sell-off in the bond markets. ECB President Mario Draghi then disappointed some investors with his assessment that there was no reason to adjust the ECB's policy, despite the volatility in credit markets. Economic growth indicators generally improved in Europe during the period. Eurozone gross domestic product (GDP) gradually expanded, with Germany and Spain delivering the highest growth, while France accelerated in Q2.4 PMIs and the German Ifo index advanced further, with the Eurozone PMI reaching a new high for the year at 54.2.5,6 Consumer confidence was also up for the Eurozone as a whole. The spillover from low oil prices had a positive effect on consumer confidence. Lastly, overall credit growth continued to improve. The two key growth drivers for European exporters continued to be the U.S. and China. The former delivered solid growth and lead indicators remained at expansionary levels. In China, economic activity has been weak since December, even with some fiscal as well as monetary support. In addition to the easing from the monetary policy side, the Chinese government introduced measures to support the housing market. On the political front in Europe, some structural reforms were enforced in France. More important, Italy was able to pass controversial labor laws allowing for more flexibility. In the U.K., Prime Minister David Cameron's pro-business Conservatives won a further five years in power with an absolute majority. Unfortunately, these positive events were drowned out by political events in Greece. At the end of June, Greece became the first advanced economy to default on an International Monetary Fund (IMF) loan. Renegotiations of the Greek government debt are underway. While the macro picture turned mixed in Q2, two bottom-up trends continued to support equity markets. Merger & acquisition (M&A) activity picked up strongly in Europe and North America. Global M&A rose by the fastest pace since 2007. A key driver of stock prices was the recovery of earnings; the Q1 earnings season reported in April/May was especially positive. Surprisingly, sales estimates were beaten by a wide margin despite the low economic growth path. Profits also exceeded estimates and led to further positive momentum in earnings revisions. Given the above-described environment, a cyclical recovery seems likely. Portfolio changes were therefore aimed at reducing the defensive positioning. Within the cyclical consumer discretionary and industrial sectors we replaced a number of positions with stocks that offer more recovery potential. In addition, we further reduced our financials underweight by increasing the bank positions driven by the positive fallout from the ECB's QE program.7 This was sourced by reductions in the technology and health care sectors. In terms of performance, the portfolio adaptation towards beneficiaries of a recovery helped to mitigate a stronger underperformance in the robust Q1 market rally. All three months delivered positive market returns, a challenging environment for a more defensive strategy in terms of relative performance. However, the portfolio was able to outperform the market in January and March, while lagging in February. In Q2, the portfolio lagged, as we chose not to chase the low-quality rally in April/May. Overall, our more defensive strategy will always result in a performance challenge in bull markets, while bear markets should be beneficial for relative performance. Ten Largest Equity Holdings at June 30, 2015 (29.0% of Net Assets) Country Percent 1. BNP Paribas S.A. France 3.2% 2. Societe BIC France 3.1% 3. Vodafone Group PLC United Kingdom 3.0% 4. KBC Groep NV Belgium 3.0% 5. Orange S.A. France 2.9% 6. Essilor International France 2.8% 7. Smith & Nephew United Kingdom 2.8% 8. Royal Dutch Shell Netherlands 2.8% 9. GrandVision NV Netherlands 2.7% 10. Komercni banka as Czech Republic 2.7% Portfolio holdings and characteristics are subject to change and not indicative of future portfolio composition. For more details about the Fund's Schedule of Investments, see page 10. For additional information about the Fund, including performance, dividends, presentations, press releases, market updates, daily NAV and shareholder reports, please visit deutschefunds.com. Economic Outlook While the Greek debt crisis will continue to be a factor in terms of uncertainty within the Eurozone, growth is likely to improve throughout the year. Structural reforms in other periphery economies should yield benefits, and oil prices and the euro are expected to remain supportive. In addition, investor sentiment towards Europe is improving as evidenced by capital flows. From a bottom-up point of view, the advantages of a weakened euro should increasingly be reflected in company earnings. While valuation levels are no longer inexpensive in price-to-earnings terms relative to history, the Q2 earnings season will be important for the direction of the market. With increasing earnings growth and an average dividend yield of 3.4%, European stocks are attractive relative to other asset classes. Sincerely, Christian Strenger Chairman Gerd Kirsten Portfolio Manager Brian Binder President and Chief Executive Officer The views expressed in the preceding discussion reflect those of the portfolio management team generally through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as recommendations. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 The MSCI Europe Index tracks the performance of 16 developed markets in Europe. MSCI indices are calculated using closing local market prices and translate into U.S. dollars using the London close foreign exchange rates. Index returns assume reinvested dividends and the index does not reflect any fees or expenses. It is not possible to invest directly in the MSCI Europe Index. 2 Quantitative easing is a policy enacted by a central bank in an effort to stimulate the economy. 3 The Eurozone refers to a currency union among the 19 members of the European Union states that have adopted the euro as their sole currency. 4 Gross domestic product (GDP) is the monetary value of goods and services produced within a country's borders in a specific time frame. 5 Maintained by the Institute for Supply Management (ISM), the PMI is a composite of information extracted from responses to surveys from more than 400 purchasing managers selected for their geographic and industry diversification. The survey measures responses to topics such as production levels, new orders from customers, supplier deliveries, inventories and employment levels. 6 The Ifo Business Climate Index is a monthly survey that measures the business climate in Germany. 7 "Underweight" means the Fund holds a lower weighting in a given sector or security than the benchmark. "Overweight" means the Fund holds a higher weighting in a given sector or security vs. the benchmark. Outlook Interview with the Portfolio Manager (Unaudited) Portfolio Manager Gerd Kirsten Question: What will be the fallout for the Eurozone from the Greek debt crisis? Answer: Greece now accounts for less than 2% of Eurozone GDP. A continuation of the economic recession would have a small impact on the Eurozone growth outlook. An orderly exit of Greece from the Eurozone could even pave the way for a more responsible monetary union of the Eurozone. Question: You were early in warning about China, but the slowdown now seems to be accelerating. Has your view changed in terms of exposure of European exporters? Answer: The slowdown seems to be worse than even we had expected. The industrial side is being hit hardest, but now consumption is also affected. Luxury has been weak for a while due to the anticorruption drive, and at present demand for cars is hardest hit. We had already largely reduced our exposure and sold ball-bearing manufacturer SKF in Q2. There are no companies with more than 10% of revenues from China in the portfolio. Stock picking is key, as the auto sector shows. Volkswagen and BMW have dramatic declines in sales in China, while Daimler has much less exposure and is gaining market share. Only the latter is in the portfolio. Question: Which sectors should benefit most from a European recovery? Answer: Given the structurally low growth environment, we do not anticipate a typical cyclical recovery for Europe. In fact, cyclical sectors such as materials, energy and industrials continue to underperform. We prefer consumer-related sectors as spending power is increasing due to wage growth and lower oil prices. Performance Summary June 30, 2015 (Unaudited) All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit deutschefunds.com for The European Equity Fund, Inc.'s (the "Fund") most recent performance. Fund specific data and performance are provided for information purposes only and are not intended for trading purposes. Average Annual Total Returns as of 6/30/15 6-Month‡ 1-Year 5-Year 10-Year Net Asset Value(a) 1.26% (6.19)% 9.26% 3.68% Market Price(a) 4.59% (4.46)% 10.67% 4.01% MSCI Europe Index(b) 3.82% (7.65)% 10.02% 5.03% a Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market value reflects changes in market value during each period. Each figure includes reinvestments of income and capital gain distributions, if any. Total returns based on net asset value and market price will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares trade during the period. Expenses of the Fund include investment advisory and administration fees and other fund expenses. Total returns shown take into account these fees and expenses. The annualized expense ratio of the Fund for the six months ended June 30, 2015 was 1.69%. b The MSCI Europe Index tracks the performance of 16 developed markets in Europe. MSCI indices are calculated using closing local market prices and translate into U.S. dollars using the London close foreign exchange rates. Index returns do not reflect any fees or expenses and it is not possible to invest directly in the MSCI Europe Index. ‡ Total returns shown for periods less than one year are not annualized. Net Asset Value and Market Price As of 6/30/15 As of 12/31/14 Net Asset Value $ $ Market Price $ $ Prices and Net Asset Value fluctuate and are not guaranteed. Distribution Information Per Share Six Months as of 6/30/15: Income $ Capital Gains $ — Distributions are historical, not guaranteed and will fluctuate. Distributions do not include return of capital or other non-income sources. Schedule of Investments as of June 30, 2015 (Unaudited) Shares Value ($) Common Stocks 99.1% France 20.5% Aerospace & Defense 0.8% Zodiac Aerospace Banks 3.2% BNP Paribas S.A. Commercial Services & Supplies 3.1% Societe BIC Construction Materials 1.4% Imerys Diversified Telecommunication Services 2.9% Orange S.A. Health Care Equipment & Supplies 2.8% Essilor International Insurance 2.0% AXA Media 4.3% Lagardere SCA Publicis Groupe Total France (Cost $15,219,211) Germany 18.4% Automobiles 2.5% Daimler Chemicals 2.2% Evonik Industries Diversified Telecommunication Services 2.4% Telefonica Deutschland Holding Electrical Equipment 1.2% OSRAM Licht Group Insurance 2.5% Allianz SE Multi-Utilities 1.7% E.ON SE Pharmaceuticals 1.0% Merck Software 2.5% SAP SE Thrifts & Mortgage Finance 2.4% Aareal Bank Total Germany (Cost $15,306,802) United Kingdom 15.4% Airlines 1.9% easyJet PLC Banks 2.6% Lloyds Banking Group PLC Health Care Equipment & Supplies 2.8% Smith & Nephew Household Products 2.7% Reckitt Benckiser Group Media 2.4% ITV PLC Wireless Telecommunication Services 3.0% Vodafone Group PLC Total United Kingdom (Cost $11,096,688) Netherlands 11.9% Banks 2.0% ING Groep NV Construction & Engineering 1.8% Arcadis NV Oil, Gas & Consumable Fuels 2.8% Royal Dutch Shell Personal Products 1.5% Unilever NV Semiconductors & Semiconductor Equipment 1.1% ASML Holding NV Specialty Retail 2.7% GrandVision NV 144A* Total Netherlands (Cost $10,761,204) Switzerland 10.2% Capital Markets 1.2% Partners Group Holding Chemicals 2.5% Syngenta Life Sciences Tools & Services 2.3% Lonza Group* Pharmaceuticals 2.0% Novartis Specialty Retail 2.2% Dufry* Total Switzerland (Cost $8,235,103) Spain 5.9% Construction & Engineering 2.2% Ferrovial S.A. Electric Utilities 3.7% Endesa S.A. Red Electrica Total Spain (Cost $4,320,248) Belgium 4.6% Banks 3.0% KBC Groep NV* Beverages 1.6% Anheuser-Busch InBev NV Total Belgium (Cost $3,221,182) Sweden 3.9% Household Products 2.0% Svenska Cellulosa SCA Machinery 1.9% Sandvik Total Sweden (Cost $3,354,242) Denmark 3.6% Chemicals 2.6% Christian Hansen Holding Construction & Engineering 1.0% FLSmidth & Co. Total Denmark (Cost $2,820,028) Czech Republic 2.7% Banks 2.7% Komercni banka as (Cost $2,207,705) Norway 2.0% Diversified Telecommunication Services 2.0% Telenor (Cost $1,764,518) Total Common Stocks (Cost $78,306,931) Cash Equivalents 0.2% Central Cash Management Fund, 0.09% (Cost $163,287)(a) % of Net Assets Value ($) Total Investment Portfolio (Cost $78,470,218)** Other Assets and Liabilities, Net Net Assets * Non-income producing security. ** The cost for federal income tax purposes was $78,625,480. At June 30, 2015, net unrealized appreciation for all securities based on tax cost was $2,259,067. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $9,380,046 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $7,120,979. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. For purposes of its industry concentration policy, the Fund classifies issuers of portfolio securities at the industry sub-group level. Certain of the categories in the above Schedule of Investments consist of multiple industry sub-groups or industries. Fair Value Measurements Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund’s investments. Assets Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments (b) France $ $
